The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The application has been examined. Claim 1 – 20 are pending.
The IDS filed 7/01/2020 has been considered.

Priority
The receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The priority is granted to DE 102017009306 A1, filed on 10/07/2017

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Method for arranging vehicles in a platoon and control arrangement for carrying out the method”

Claim Objections
Claim 16 is objected to because of the following informalities:  “… the desired longitudinal offsets transmitted via a communication system.” contains a grammatical error.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “communication system” in Claim 16. “platooning control unit” and “sensor system” in Claim 17. “drive unit,” “brake unit,” and “steering unit” in Claim 18.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the 
The corresponding structure for “communication system” is found in Paragraph [0040], which describes, “a wireless communication via a V2V (vehicle-to-vehicle) or a V2I (vehicle-to-infrastructure) connection is ensured, by way of example via WLAN, Bluetooth, DSRC, GSM, UMTS, etc.” The corresponding structure for “platooning control unit”  was not found in the specification. References to Platooning Control Unit 20 were not interpreted as providing sufficient structure. The corresponding structure for “sensor system” was found in Paragraph [0019], which describes, “for example cameras, radar sensors or ultrasound sensors”. The corresponding structure for “drive unit” was found in [0051], which describes “a drive control unit 3 for controlling a motor and/or a transmission of the respective vehicle“. The corresponding structure for “brake unit” was found in Paragraph [0051], which describes, “brake control unit 5 for controlling the brakes of the respective vehicle Fi, by way of example service brakes, in order to be able to implement a predetermined negative desired acceleration”. The corresponding structure for “steering unit” was found in [0052], which describes, “a steering angle sensor 8 for measuring the currently adjusted actual steering angle LWIst and a steering actuator 9 for adjusting an automated predetermined desired steering angle".


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

10.	Claims 14, 15 and 17-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is rejected for being indefinite. Claim 14 refers to “the defined desired longitudinal offset” – however, no antecedent references appears in Claim 1. For purposes of compact prosecution, the phrase is being interpreted as “a defined desired longitudinal offset”
Claim 15 is rejected for being indefinite. Claim 15 refers to “the desired longitudinal offset is determined in the at least one vehicle”. However, it is in unclear what it means for the offset to be determined in the vehicle – i.e. – what part of the vehicle is making the determination. For the purposes of compact prosecution, Examiner is interpreting this phrase as the determination occurring in a computer processor located on the vehicle.  
Claim 17 is rejected for being indefinite. Claim 17 refers to a “platooning control unit” which invoked 112(f). However, sufficient structure was not found in the specification, rendering the meaning of the phrase unclear. 
Claim 19  is rejected for being indefinite. Claim 19 is method limitation on an apparatus claim. Because the claim crosses statutory categories, it is unclear when the terms are being violated, and thus it is indefinite. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding Claim 1,
	Step 1: Claim 1 falls under the statutory category of a process. The claim recites a process for arranging vehicles in a platoon by determining desired longitudinal offset, determining how the wind is acting in the environment, and then using that knowledge of the wind to determine a lateral offset. The claim is directed to an abstract idea because the limitations of
arranging individual vehicles
determining a desired longitudinal offset and/or a desired transverse offset
determining at least one wind factor
specifying the desired transverse offset in dependence on the wind factor 
	could be done by a human. Thus, the claim recites the abstract idea of a mental process. 
	Step 2(a): The judicial exception is not integrated into a practical application. The claim merely describes how to apply the process, which does not refer to a specific inventive technology nor incurs a physical transformation. 
	Step 2(b): The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the individual vehicle is not itself an element of the claimed invention, but rather, a target of the mental process. The claim is ineligible. 

Regarding Claims 2-16
	The claims that depend on Claim 1 have been given the full two-part analysis including analyzing
the additional limitations both individually and in combination. The dependent claims, when analyzed
individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The additional recited limitations of the dependent claim fail to establish that the claims do not recite an abstract idea because the additional recited limitations merely further narrow the abstract idea. The invocations of an airflow sensor does introduce a new element; however, it is recited a high level of generality, and thus, is not integration into a practical application. 

Regarding Claims 17,
	Step 1:
Claim 17 falls under the statutory category of an apparatus. The claim recites a control arrangement comprising a sensor system and a platooning control unit. The claim is directed to a mental process because the limitations of 
detecting at least one wind factor
determin[ing] a desired longitudinal offset and or desired transverse offset  
	could be performed by a human. Thus, the claim recites an abstract idea. 
	Step 2(a): The judicial exception is not integrated into a practical application. The claim merely describes how to apply the process of Claim 1 via generic computer elements. Further, the claimed computer components are recited at a high level of generality. This falls under the principles of “apply it” as discussed in MEPE 2160.04(d) and 2106.05(f).		Step 2(b): The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. When the elements of the abstract idea are removed, what is left over is a sensor system and a control unit. The claim merely describes how to apply the process of 

Regarding Claims 18-20,
	The claims that depend on Claim 17 have been given the full two-part analysis including analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The additional recited limitations of the dependent claim fail to establish that the claims do not recite an abstract idea because the additional recited limitations merely further narrow the abstract idea. The invocations of a drive unit, brake unit, steering unit, and vehicle are all recited a high level of generality, and thus, are not integration into a practical application as they constitute mere post-solution activity. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 9, 15, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hilgers (DE 102016008387 A1), herein after referred to as Hilgers.


Regarding Claim 1,	Hilgers discloses the following limitations,
- A method for arranging individual vehicles in a platoon, (Abstract, "The invention relates to a method for aerodynamically optimal convoy travel of vehicles")
- the method comprising: determining a desired longitudinal offsets and/or a desired transverse offsets for at least one respective individual vehicles by (Paragraph [0016], "This offset V is from the offset determination unit 13 depending on the device 11 calculated to detect a crosswind wind" – wherein the determination unit is determining a transverse offset V)
- determining at least one wind factor that characterizes how prevailing wind in a vehicle environment acts on the at least one respective individual vehicle of the platoon (Paragraph [0016], "This offset V is from the offset determination unit 13 depending on the device  11 calculated to detect a crosswind wind " – wherein the device 11 determines a wind factor)
- and specifying the desired transverse offset and or the desired longitudinal offset for the at least one respective individual vehicle of the platoon in dependence upon the at least one wind factor (Paragraph [0016], "This offset V is from the offset determination unit 13 depending on the device 11 calculated to detect a crosswind wind " – wherein the Offset V depends upon the sensed wind factor)
- in such a manner that an air resistance acting on the at least one respective individual vehicle of the platoon reduces under the prevailing wind (Paragraph [0016], "Especially when side wind (arrows F) occurs, the aerodynamic behavior of the commercial vehicles 3 . 5 . 7 increased in the column when the subsequent commercial vehicle 5 the preceding commercial vehicle 3 follows in an offset V on the leeward side." And Paragraph [0006], “This has the advantage that a maximum utilization of the aerodynamic potential is possible even when traveling in a convoy at the given wind conditions.” wherein utilizing the aerodynamic potential and behavior is done to reduce the active air resistance)

Regarding Claim 8,
Hilgers, as shown above, discloses all of the limitations of Claim 1. Hilgers further discloses the following limitation,
wherein the wind factors are determined individually for each individual vehicle of the platoon (Claim 4, “comprising for each vehicle ( 3 . 5 . 7 ) An institution ( 9 ) on the maintenance of the convoy, provided with a facility ( 11 ) is connected to detect a crosswind and an offset determination unit ( 13 ) ” – note that each vehicle has an individual offset determination unit and wind detection unit)

Regarding Claim 9,
Hilgers, as shown above, discloses all of the limitations of Claim 1. Hilgers further discloses the following limitation,
wherein the desired transverse offset is determined in addition in dependence upon a lane width (Paragraph [0008], “In order not to let the offset become too large, the following vehicle moves within the lane predetermined by the preceding vehicle, which is given by a lane recognition.” wherein in lane recognition depends on the width of the lane.) 

Regarding Claim 15,
Hilgers, as shown above, discloses all of the limitations of Claim 1. Hilgers further discloses the following limitation,
wherein the desired transverse offset and/or the desired longitudinal offset is determined in the at least one respective individual vehicle, which is respectively travelling behind of two vehicles (Figure 1 depicts vehicle 7 following vehicles 3 and 5. Abstract, “The invention relates to a method for aerodynamically optimal convoy travel of vehicles, in particular of heavy commercial vehicles, in which a plurality of vehicles (3, 5, 7) in a close group driving one behind the other”)

Regarding Claim 17,	Hilgers discloses the following limitations,
A control arrangement for a vehicle (Paragraph [0009], “A development of the invention relates to a system for setting an aerodynamically optimal convoy travel of vehicles, in particular of heavy commercial vehicles, comprising for each vehicle means for maintaining the convoy,”)
the control arrangement comprising: a sensor system 11 for detecting at least one wind factor (Paragraph [0015], “a facility 11 connected to detect a crosswind.”)
wherein the wind factor characterizes how prevailing wind in a vehicle environment acts on at least on respective vehicle of a platoon of vehicles (Paragraph [0007], “Advantageously, the offset is adjusted depending on a strength of the crosswind. The stronger the crosswind, the greater, for example, the offset of the following vehicle is selected to the vehicle in front to achieve a reduction in the aerodynamic driving resistance of the vehicles of the column.” – wherein the strength of the crosswind constitutes a wind factor)
and a platooning control unit 13 configured to determine a desired longitudinal offset and/or a desired transverse offset in dependence upon the ascertained wind factor (Paragraph [0016], “This offset V is from the offset determination unit 13 depending on the device 11 calculated to detect a crosswind wind supplied signals and through the device 9 set to comply with the convoy” – wherein the offset determination unit acts as a platooning control unit)

Regarding Claim 20,
Hilgers, as shown above, discloses all of the limitations of Claim 17. Hilgers further discloses the following limitation:
A vehicle 5 having a control arrangement as claimed in claim 17 (Figure 1, note that Vehicle 5 is equipped with the sensors and controlling means as described above.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6 14, 18, and 19 are rejected under 35 U.S.C. 103 as being obvious over Hilgers as applied to Claim 1 in addition to Burnette (US 10118627 B2) herein after referred to simply as Burnette. 

Regarding Claim 2,
Hilgers, as shown above, discloses all of the limitations of Claim 1. However, Hilgers does not disclose the following limitation,
-	wherein the at least one wind factor characterizes (i) an apparent wind composed of a prevailing airflow that is dependent upon a vehicle velocity of the at least one respective individual vehicle and (ii) a true wind prevailing in the vehicle environment, or wherein the at least one wind factor characterizes only the true wind prevailing in the environment
“the computing system can adjust the drag force to account for the wind by increasing or decreasing the velocity-term (for example, “V” in Equation 5) according to the headwind or tailwind speed to indicate the wind speed experienced by the moving vehicle.”) 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the platooning system of Hilgers with the ability to determine a true and relative wind as taught by Burnette , in order to calculate how aerodynamic forces actually act on the vehicle, (Column 5-6, Line 66-2,“Thus, a new variable “Vadj” can represent the velocity used to compute the force of drag in Equation 5, for example, after adjustment for wind velocity”)

Regarding Claim 3,
Hilgers, as shown above, discloses all of the limitations of Claim 1. However, Hilgers does not disclose the following limitation,
wherein a wind speed that characterizes the prevailing wind and/or a wind direction are determined as wind factors with which the prevailing wind acts on the at least one respective individual vehicle
	However, this is taught by the inclusion of Burnette, which discloses detection of the wind direction acting on the vehicle (Column 6, Line 7-8, "In some embodiments, the vehicle can include a weather vane or other sensor 20 to measure wind direction").
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify with Hilgers with a wind sensor that explicitly determines the wind direction as taught by Burnette. This would have been obvious as this functionality is implicit in Hilgers. Further, this Equation 7).

Regarding Claim 6,
The combination of Hilgers and Burnette, as shown above, discloses all of the limitations of Claim 3. Burnette further discloses the following limitation,
wherein the wind speed and/or the wind direction are determined via airflow sensors 20 on the at least one respective individual vehicle (Column 6, Line 7-8, "In some embodiments, the vehicle can include a weather vane or other sensor 20 to measure wind direction").
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to further modify Hilgers to explicitly include an airflow sensor as taught by Burnette, as Hilgers already discloses “a facility to detect a crosswind” and using an airflow sensor for that purpose constitutes a simple substitution of one known, equivalent element for another to obtain predictable results. 

Regarding Claim 14,
Hilgers, as shown above, discloses all of the limitations of Claim 1. 
However, Hilgers does not disclose the following limitation,
wherein the defined desired transverse offset is automatically adjusted (Paragraph [0009], “A development of the invention relates to a system for setting an aerodynamically optimal convoy travel of vehicles, in particular of heavy commercial vehicles, comprising for each vehicle means for maintaining the convoy,”)
 via a steering unit 40 and/or a brake unit 40 in the respective vehicle 
“The resulting weight estimates can be used by the computing system 10, such as by an autonomous driving module 14 that can control vehicle actuators 40 (such as the throttle, brakes, and steering) to drive the vehicle”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Hilgers to explicitly disclose that the vehicles are automatically controlled via their drive unit and/or braking unit as taught by Burnette, as this is simply including further detail on a well understood and common way to turn automatic evaluations into physical actions in an autonomous vehicle, yielding predictable results. 

Regarding Claim 18
Hilgers, as shown above, discloses all of the limitations of Claim 1. However, Hilgers does not disclose the following limitations,
a drive unit 40 and/or a brake unit 40 configured to adjust a desired acceleration in dependence upon the determined desired longitudinal offset and/or the desired transverse offset
	However, this limitation is taught by the inclusion of Burnette, which discloses a vehicle with a drive unit for throttle and a braking unit, (Column 2-3, Line 66-4, “The resulting weight estimates can be used by the computing system 10, such as by an autonomous driving module 14 that can control vehicle actuators 40 (such as the throttle, brakes, and steering) to drive the vehicle”).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Hilgers such that the vehicles are automatically controlled via their drive unit and/or braking unit as taught by Burnette, as this is simply including further detail on a well understood and common way to turn automatic evaluations into physical actions in an autonomous vehicle, yielding predictable results. 
Regarding Claim 19,
The combination of Hilgers and Burnette disclose the all limitations of Claim 18 as shown above. Burnette further discloses the following limitation, 
wherein the desired acceleration and the desired steering angle are determined in a vehicle controller in dependence upon the determined desired longitudinal offset or upon the desired transverse offset (Column 2-3, Line 66-4, “The resulting weight estimates can be used by the computing system 10, such as by an autonomous driving module 14 that can control vehicle actuators 40 (such as the throttle, brakes, and steering) to drive the vehicle”).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify with Hilgers with Burnette so as to disclose that the vehicles are automatically controlled via steering and throttle, as this is simply including further detail on a well understood and common way to turn automatic evaluations into physical actions in an autonomous vehicle, yielding predictable results. 

Claim 4 and 5 are rejected under 35 U.S.C. 103 as being obvious over the combination of Hilgers and Burnette as applied to Claim 3, in addition to Kalkkuhl (DE 102004017638 B4), herein after referred to as simply Kalkkuhl.

Regarding Claim 4,
The combination of Hilgers and Burnette, as shown above, disclose all of the limitations of Claim 3. However, the combination does not disclose the following limitation,
wherein the wind speed 56 and/or the wind direction 56 are determined with aid of an actual steering angle and an actual yaw rate 52 in the at least one respective individual vehicle of the platoon
" estimation means (50) for estimating the at least one crosswind value (56) based on the lateral acceleration value (54) and the yaw rate value (52) based on a vehicle model” Paragraph [0006],  “the yaw rate value is detected as a yaw rate sensor value with the aid of a yaw rate sensor. The detection of these two values or quantities with the help of appropriately designed sensor means is not intended to be limiting. It is also conceivable to determine these two values or variables with the aid of suitable models or estimation means, for example from the vehicle speed and the steering wheel angle.")
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of Hilgers and Burnette to include estimation of wind from the steering angle and yaw rate as taught by Kalkkuhl, as doing so can allow for such a determination to be made without directly sensing wind conditions, (Paragraph [0004], “It is therefore the object of the present invention to improve a device or a method of the type mentioned in order to detect crosswind influences even without pressure sensors.”)
Regarding Claim 5,
The combination of Hilgers, Burnette, and Kalkkuhl, as shown above, already discloses the limitations of Claim 4. The modification of Kalkkuhl already discloses the following limitation,
wherein an expected yaw rate is determined from the actual steering angle (Paragraph [0006],  “the yaw rate value is detected as a yaw rate sensor value with the aid of a yaw rate sensor. The detection of these two values or quantities with the help of appropriately designed sensor means is not intended to be limiting. It is also conceivable to determine these two values or variables with the aid of suitable models or estimation means, for example from the vehicle speed and the steering wheel angle.")

and the wind speed and/or wind direction are determined from a yaw rate difference between the expected yaw rate and the actual yaw rate
	However, this limitation is taught by Kalkkuhl, which discloses a method for making a determination about wind forces from the comparison of the expected and actual yaw rate (Paragraph [0025] shows the difference being used, “For example, in the observer, an integration of the equation (15) and a difference formation are performed, ie a comparison between measured and estimated values for the yaw acceleration … and the lateral acceleration … performed, wherein the difference values are corrected with a correction factor K” and Paragraph [0046], “An amplifier 63 amplifies the difference values 62 with a factor K and forms correction values 64 he is the integrator 58 supplies. The comparator 61 as well as the amplifier 63 realize, for example, the formula (19)” along with Paragraph [0047], “A generator 65 generated based on the estimates 59 , which include, inter alia, an estimated value for the crosswind force S w , other crosswinds, for example, for the angle of attack τ w and the lever arm e.” both together show that this is used in the determination of wind factors. Also note Fig. 6, where the order of these computations can be followed.)
A generator 65 generated based on the estimates 59 , which include, inter alia, an estimated value for the crosswind force S w , other crosswinds, for example, for the angle of attack τ w and the lever arm e. “
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of Hilgers and Burnette to include estimation of wind from the difference of the expected and actual yaw rate as taught by Kalkkuhl, as doing so can allow for the determination of wind “It is therefore the object of the present invention to improve a device or a method of the type mentioned in order to detect crosswind influences even without pressure sensors.”)

Claim 7 is rejected under 35 U.S.C. 103 as being obvious over the combination of Hilgers, Burnette, and Kalkkuhl as applied to Claim 4, in addition to Keppler (DE 102011109632 A1), herein after referred to simply as Keppler.

Regarding Claim 7,
The combination of Hilgers, Burnette, and Kalkkuhl, as shown above, already discloses the limitations of Claim 4. However, the combination does not disclose the following limitation:
wherein the wind speed, which is determined via airflow sensor, and/or the wind direction, are checked for plausibility against a wind speed determined from the actual steering angle, the actual yaw rate, and/or the wind direction
	However, this is taught by the inclusion of Keppler, which discloses a method to determine if data is plausible in comparison to the estimation means to the system (Abstract, "The determined model yaw rate and detected yaw rate are compared. The detected yaw rate is plausibly evaluated if the deviation value of detected yaw rate and model yaw rate is smaller than a maximum expected yaw rate deviation." and [0008], “Such erroneously determined yaw rates can occur, for example, due to a malfunction of a yaw rate sensor, due to road bends, for example when driving through a steep curve, due to crosswind forces,” – where erroneous crosswind data would generate a faulty result when the plausibility check is performed).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination (wherein the combination already discloses a determination of wind factors via “The invention is based on the object of specifying an improved method for operating a driver assistance system.”)

Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Hilgers as applied to Claim 1, in addition to Solyom (US 20130231820 A1), herein after referred to simply as Solyom.

Regarding Claim 10,
Hilgers, as shown above, discloses all of the limitations of Claim 1. However, Hilgers does not discloses the following limitation, 
wherein the desired transverse offset is determined in addition in dependence upon a currently prevailing actual longitudinal offset, and/or in dependence upon the desired longitudinal offset 
	However, this is taught by the inclusion of Solyom, which teaches that ideal lateral offset vehicle depends on how far away the vehicle is longitudinally (Claim 18, “… determine a first portion (OY,1) of said lateral offset modification (OY) by using a first modification relation based on said longitudinal distance (ΔX), said longitudinal velocity value (vx) and said lateral velocity value (vy).”)
	It would have been obvious to one of ordinary skill of the art, before the effective filing date, to modify Hilgers as to explicitly include a lateral offset in dependence upon the longitudinal offset as taught by Solyom, as doing so ensures proper following operations within a platoon (Paragraph [0011], “As such, the present disclosure relates to a method for determining a direction of travel for a following vehicle in order to ensure that the following vehicle follows a path that is indicative of a vehicle path of a target vehicle.”)

Claim 11 and 13 are rejected under 35 U.S.C. 103 as being obvious over Hilgers as applied to Claim 1, in addition to Alden (US 10017179 B2), herein after referred to simply as Alden. 

Regarding Claim 11,	Hilgers, as shown above, discloses all of the limitations of Claim 1. However, Hilgers does not disclose the following limitations,
wherein the desired transverse offset and/or the desired longitudinal offset is determined in dependence upon the wind conditions in such a manner that a total air resistance is minimized for the entire platoon,
wherein the total air resistance is obtained from a sum of respective air resistances that are acting upon respective individual vehicles
	However, this limitation is taught by the inclusion of Alden, which teaches that the air resistance is minimized depending on the longitudinal offset, (Column 6, Line 38-43 “behind the lead truck 212, which reduces the drag on the vehicle (i.e., the lead car experiences a fuel benefit from drafting, albeit a minimal benefit). The data collection plot is a simplified example of fuel benefit received due to following distance alone”) and then determines the overall fuel savings from such calculations to determine optimal minimization of drag, and thus, the maximization of fuel efficiency, not just for one vehicle individually, but in consideration of the platoon as a whole. (Column 5, Line 20-24, “The benefit from driving in a platoon is not equally distributed between a lead vehicle and any trailing vehicles and is typically different for each vehicle in the platoon. A given platoon formation is the optimal packing order that generates the highest savings for the platoon, as a whole.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Hilgers as to include the minimization of air resistance for the platoon as a whole rather than for just one vehicle, as taught by Alden, as doing it individually can yield suboptimal results as each vehicles “The benefit from driving in a platoon is not equally distributed between a lead vehicle and any trailing vehicles”).

Regarding Claim 13,
Hilgers, as shown above, already discloses all of the limitations of Claim 1. However, Hilgers does not disclose the following limitations, 
wherein the desired transverse offset and/or the desired longitudinal offset and/or a position of the vehicles in the platoon is determined in dependence upon aerodynamic characteristics of the at least one respective individual vehicle
wherein the aerodynamic characteristics include at least one characteristic that is selected from the group that comprises: a vehicle height, a vehicle length,  a vehicle width, the presence of air conducting systems, and a characteristic of a vehicle body of the at least one respective individual vehicle
	However, this is taught by the inclusion of Alden, which teaches that ideal position in a platoon for a vehicle depends on the aerodynamic characteristics of the given vehicles,  (Column 4, Line 32-31, ”In one example, second trailing vehicle 116 is a passenger van having a median frontal area (e.g., median drag coefficient) as compared to lead vehicle 112 and first trailing vehicle 114. Lead vehicle 112, first trailing vehicle 114, and second trailing vehicle 116 may communicate their respective vehicle characteristics and determine that an appropriate position for the second trailing vehicle 114 is interposed between lead vehicle 112 and first trailing vehicle 114.”) 
	It would have been obvious to one of ordinary skill of the art, before the effective filing date, to modify Hilgers as to explicitly include a relative position in dependence upon the aerodynamic characteristics of a respective vehicle, as taught by Alden, as doing so increases fuel efficiency of the “The vehicles can dynamically adjust following distances to maximize fuel savings for the platoon, as a whole.”)


Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Hilgers as applied to Claim 1, in addition to Mudalige, (US 20100256852 A1), herein after referred to simply as Mudalige. 

Regarding Claim 12,
Hilgers, as shown above, discloses all of the limitations of Claim 1. However, Hilgers does not disclose the following limitation, 
wherein the desired transverse offset is determined in dependence upon a number of vehicles in the platoon 
	However, this limitation is taught by the inclusion of Mudalige, which discloses lateral offset determined in dependence on the number of vehicles in the platoon (Paragraph [0075] "In another example of a factor affecting selection of formation, the number of vehicles in the platoon might affect the selection of the formation. For example, if three vehicles are in the platoon, an in-line formation might be easily maintained throughout the transit route. If fifteen vehicles are in the platoon, an in-line formation of fifteen vehicles would be difficult to maintain through a series of traffic signals. Instead, a side-by-side formation of three columns of vehicles, each five vehicles long, would be more likely to be able to navigate the series of traffic lights without being unnecessarily split or temporarily disbanded by the changing traffic signals.")
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Hilgers to include a lateral offset in dependence upon the number of vehicles as taught by Mudalige, as doing so can allow better navigation of intersections and traffic. (Paragraph [0075], “Instead, a side-by-side formation of three columns of vehicles, each five vehicles long, would be more likely to be able to navigate the series of traffic lights without being unnecessarily split or temporarily disbanded by the changing traffic signals.”)

Claim 16 is rejected under 35 U.S.C. 103 as being obvious over Hilgers as applied to Claim 1, in addition to Giles (US 20180113476 A1), herein after referred to simply as Giles. 

Regarding Claim 16,
Hilgers, as shown above, already discloses all of the limitations of Claim 1. However, Hilgers does not disclose the following limitation,
wherein the desired transverse offset and/or the desired longitudinal offset is determined centrally in an arbitrary vehicle of the platoon and the determined desired transverse offsets and/or the desired longitudinal offsets transmitted via a communication system
	However, this is taught by Giles, which teaches that an arbitrary vehicle (Column 10, Line 15-16 “The vehicle 110 may include all of the features of vehicle 10”) may act as a central controller for multiple vehicles (Column 12, Line 2-4, “The method discussed below may also be used for more than two vehicles traveling in a convoy, such as a slave master vehicle and one or more slave vehicles.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Hilgers to include a central control feature as taught by Giles, as doing so constitutes combining known methods of vehicle control so as to yield predictable results and grants the benefits of allowing one vehicle to perform and coordinate the necessary functions. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mays (US 9616743 B1) discloses a method of using a vehicle’s body’s characteristics to determine an offset, as well as the determination of a cumulative drag for the entire platoon. Doi (US 20130096773 A1) discloses the interdependence of determining a lateral and longitudinal offset to optimize aerodynamic drag reduction. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN LYNELLE FURGASON whose telephone number is 571-272-5619. The examiner can normally be reached Monday - Friday, 7:30 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess, can be reached at 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.L.F./Examiner, Art Unit 3666                                                                                                                                                                                                        

/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666